        Case: 1:20-cv-01153-JG Doc #: 1 Filed: 05/27/20 1 of 17. PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHER DISTRICT OF OHIO
                                 EASTERN DIVISION


 ERIN WEBB, on behalf of herself and              :
 others similarly situated,                       :
                                                  :
                Plaintiff,                        :
                                                  :   CASE NO. 1:20-cv-1153
        v.                                        :
                                                  :   JUDGE
                                                  :
 BOULDER HEALTHCARE LLC                           :   MAGISTRATE JUDGE
 c/o ACFB                                         :
 200 Public Square, STE. 2300                     :   JURY DEMAND ENDORSED
 Cleveland, OH 44114                              :   HEREON
                                                  :
 and                                              :
                                                  :
 EUCLID BEACH HEALTHCARE LLC                      :
 c/o U-B Corporation                              :
 1660 West 2nd Street, Suite 1100                 :
 Cleveland, OH 44113                              :
                                                  :
                Defendants.                       :

PLAINTIFF’S COLLECTIVE AND CLASS ACTION COMPLAINT FOR VIOLATIONS
          OF THE FAIR LABOR STANDARDS ACT AND OHIO LAW

       Now comes Erin Webb (“Named Plaintiff,” “Plaintiff,” or “Plaintiff Webb”), by and

through the undersigned counsel, individually and on behalf of other members of the general public

similarly situated, for her Complaint against Boulder Healthcare LLC (“Defendant Boulder” or

“Boulder”) and Euclid Beach Healthcare LLC (“Defendant Euclid Beach” or “Euclid Beach”)

(collectively “Defendants”) for their failure to pay employees overtime wages seeking all available

relief under the Fair Labor Standards Act of 1938 (“FLSA”), 29 U.S.C. §§ 201, et seq., the Ohio

Minimum Fair Wage Standards Act, O.R.C. 4111.03, and 4111.08 (“the Ohio Wage Act”); and

the Ohio Prompt Pay Act (“OPPA”), Ohio Rev. Code § 4113.15 (the Ohio Wage Act and the



                                           Page 1 of 17
        Case: 1:20-cv-01153-JG Doc #: 1 Filed: 05/27/20 2 of 17. PageID #: 2




OPPA will be referred to collectively as “the Ohio Acts”). Plaintiff’s FLSA claims are asserted as

a collective action pursuant to 29 U.S.C. § 216(b), while the Ohio Acts claims are asserted as a

class action pursuant to Rule 23. The following allegations are based on personal knowledge as to

the Named Plaintiff’s own conduct and are made on information and belief as to the acts of others.

Named Plaintiff, individually and on behalf of others similarly situated, hereby states as follows:

                               I.     JURISDICTION AND VENUE

        1.     This action is brought pursuant to the FLSA, the Ohio Acts, and 28 U.S.C. §1331.

        2.     This Court’s jurisdiction in this matter is also predicated upon 28 U.S.C. § 1367, as

this Complaint raises additional claims pursuant to the laws of Ohio, over which this Court

maintains supplemental subject matter jurisdiction because they form a part of the same case or

controversy.

        3.     Venue is proper in this forum pursuant to 28 U.S.C. §1391, because Defendants

employed Plaintiff and others similarly situated in the Northern District of Ohio, a substantial part

of the events or omission giving rise to the claim occurred in the Northern District of Ohio, and

Defendants have done substantial business in the Northern District of Ohio.

                                       II.      THE PARTIES

        4.     Named Plaintiff is an individual, United States citizen, and resident of the State of

Ohio.

        5.     Named Plaintiff was employed at Boulder’s Euclid Beach facility located at 16101

Euclid Beach, Cleveland, Ohio 44110 (the “Euclid Beach Facility”) beginning in 2016 when it

was owned by Manorcare. Plaintiff continued working at the Euclid Beach facility from 2016 until

May 5, 2020 with intermittent breaks of employment. In or around 2018, the Euclid Beach Facility




                                             Page 2 of 17
        Case: 1:20-cv-01153-JG Doc #: 1 Filed: 05/27/20 3 of 17. PageID #: 3




was owned by Boulder until the summer or fall of 2019. At all times during her employment,

Plaintiff worked as a licensed practical nurse (“LPN”).

       6.      As an LPN, Named Plaintiff was an hourly, non-exempt employee of Defendants

as defined in the FLSA and the Ohio Acts.

       7.      During her employment with Defendants, Named Plaintiff was not fully and

properly paid in accordance with the minimum requirements of the FLSA for all of her

compensable hours worked because Defendant did not properly calculate overtime based on her

regular rate of pay, as defined by the FLSA, but instead calculated overtime based only on her

hourly rates of pay, resulting in unpaid overtime wages for the three years preceding the filing date

of this Complaint and continuing until trial.

       8.      Named Plaintiff brings this action on behalf of herself and those similarly situated

and has given her written consent to bring this action to collect unpaid overtime compensation

under the FLSA. Plaintiff’s consent is being filed along with this Complaint pursuant to 29 U.S.C.

§216(b). (Consent to be Party Plaintiff, attached hereto as Exhibit A).

       9.      Defendant Boulder is a domestic limited liability company that owns and operates

skilled nursing and assisting living facilities, including the Euclid Beach Facility.

       10.     Defendant Euclid Beach is a domestic limited liability company that provides

skilled nursing and assisting living services.

       11.     During relevant times, Defendant Euclid was owned and operated by Defendant

Boulder.

       12.     During relevant times, Defendant Boulder was Plaintiff’s employer for purposes of

the FLSA and the Ohio Acts.




                                            Page 3 of 17
           Case: 1:20-cv-01153-JG Doc #: 1 Filed: 05/27/20 4 of 17. PageID #: 4




       13.      During relevant times, Defendant Euclid Beach was Plaintiff’s employer for

purposes of the FLSA and the Ohio Acts.

       14.      During relevant times, Defendant Boulder and Defendant Euclid were

contemporaneously joint employers of Plaintiff and others similarly situated.

       15.      Defendants operate and control an enterprise and employs employees engaged in

commerce or in the production of goods for commerce, or has had employees handling, selling, or

otherwise working on goods or materials that have been moved in or produced for commerce by

any person; and Defendant Boulder has had an annual gross volume of sales made or business

done of not less than $500,000 per year (exclusive of excise taxes at the retail level).

       16.      At all times relevant hereto, Defendants were fully aware of the fact that they were

legally required to comply with the wage and overtime laws of the United States and of the State

of Ohio.

                                 III.    STATEMENT OF FACTS

       17.      During her employment with Defendants, Named Plaintiff and other similarly

situated employees were not fully and properly paid all overtime wages earned because Defendants

did not properly calculate their regular rates of pay when employees earned extra remuneration in

addition to their base hourly pay.

    18.         Defendants pay Named Plaintiff and other similarly situated non-exempt

employees an hourly wage for hours worked (hereinafter “Base Hourly Wage”).

    19.         In addition to the Base Hourly Wage, Defendants pay their employees additional

forms of remuneration which should have been included in the calculation of employees’ regular

rates of pay for overtime compensation. These additional forms of remuneration include, but are

not limited to, nondiscretionary bonuses for working extra hours or shifts for which the employee



                                            Page 4 of 17
             Case: 1:20-cv-01153-JG Doc #: 1 Filed: 05/27/20 5 of 17. PageID #: 5




was not scheduled to work (hereinafter nondiscretionary bonuses will be referred to as “Additional

Remuneration”). See 29 C.F.R §§ 778.207(b); 778.211(c).

       20.         The following is one example of the types of Additional Remuneration paid by

Defendants, but not included in the regular rate calculations for overtime. Named Plaintiff and

other similarly situated employees were promised that if they picked up shifts or hours that they

were not previously scheduled to work, then they would receive additional compensation for each

hour or shift they picked up. This specific type of Additional Remuneration is required to be

included in Defendants’ regular rate of pay calculation according to the United States Department

of Labor Fact Sheet #54 Entitled “The Health Care Industry and Calculating Overtime Pay” which

is publicly available and was last revised in July 2009.1

       21.         During the last three years preceding the filing of this Complaint, Named Plaintiff

and other similarly situated employees regularly received their Base Hourly Wage and Additional

Remuneration, such as that which is described above, in various workweeks when they worked in

excess of 40 hours.

       22.         When Defendants paid Named Plaintiff and other similarly situated employees both

their Base Hourly Wage and Additional Remuneration, Defendants failed to properly calculate

their employees’ regular rate of pay for the purposes of overtime pay because Defendants did not

include the Additional Remuneration in their regular rate calculations. Consequently, Defendants

failed to properly compensate Named Plaintiff and other similarly situated employees the overtime

wages they were due in accordance with the minimum requirements of the FLSA.

       23.         Instead, Defendants paid Named Plaintiff and other similarly situated employees

overtime compensation at one and one-half times their Base Hourly Wage, and not one and one-



1
    https://www.dol.gov/whd/regs/compliance/whdfs54.pdf

                                                 Page 5 of 17
           Case: 1:20-cv-01153-JG Doc #: 1 Filed: 05/27/20 6 of 17. PageID #: 6




half times their regular rate of pay, as that phrase is defined under the FLSA. See 29 U.S.C. §

207(e).

     24.        For the three years preceding the filing of this Complaint, Defendants applied the

same pay practices and policies to all hourly, non-exempt employees, including Named Plaintiff.

     25.        Named Plaintiff and other similarly situated employees have not been fully and

lawfully compensated for all of their compensable hours worked due to the aforementioned

policies and practices of not paying employees at the correct overtime rate for all hours worked

over 40 in a workweek.

     26.        During relevant times, Defendants had knowledge of and acted willfully regarding

its conduct described herein.

     27.        Defendants are in possession and control of necessary documents and information

from which Named Plaintiff would be able to precisely calculate damages.

                           IV. COLLECTIVE ACTION ALLEGATIONS

                        A. 216(b) Collective Action for Unpaid Overtime Wages.

          28.   Named Plaintiff brings her FLSA claims pursuant to 29 U.S.C. § 216(b) as a

representative action on behalf of herself and all other similarly situated employees of the opt-in

class, consisting of:

                All current and former hourly, non-exempt employees at any
                Boulder facility who received bonus payments for working extra
                shifts or hours beyond what the employee was scheduled to work
                during any workweek that they worked over 40 hours beginning
                three years prior to the filing date of the Complaint and continuing
                through the date of the final disposition of this case. (the “FLSA
                Collective” or the “FLSA Collective Members”).




                                            Page 6 of 17
          Case: 1:20-cv-01153-JG Doc #: 1 Filed: 05/27/20 7 of 17. PageID #: 7




       29.     This FLSA claim is brought as an "opt-in" collective action pursuant to 29 U.S.C.

§216(b) as to claims for overtime compensation withheld in violation of the FLSA, liquidated

damages, and attorneys' fees.

    30.        In addition to the Named Plaintiff, the FLSA Collective Members include

employees working as RNs, LPNs, STNAs, nursing aides, and other medical personnel. The FLSA

Collective has been denied proper overtime compensation due to Defendants’ company-wide

payroll policy and practice of not fully and properly compensating its employees at the proper

overtime rate during workweeks when they worked more than forty (40) hours per workweek and

were paid their Base Hourly Wage and Additional Remuneration. Defendants failed to meet the

minimum requirements of the FLSA by not paying Named Plaintiff and the putative FLSA

Collective Members overtime at a rate of at least one and one-half times their regular rate of pay,

as that phrase is defined under the FLSA, for all overtime hours worked. The Named Plaintiff is

representative of those other FLSA Collective Members and is acting on behalf of their interests

as well as her own in bringing this action.

    31.        The identity of the putative FLSA Collective Members are known to Defendants

and are readily identifiable through Defendants’ payroll records. These individuals may readily be

notified of this action and allowed to opt into it pursuant to 29 U.S.C. §216(b), for the purpose of

collectively adjudicating their claims for overtime compensation, liquidated damages, attorneys'

fees and costs under the FLSA.

    32.        The net effect of Defendants’ policies and practices is that Defendants willfully

failed to fully and properly pay Named Plaintiff and FLSA Collective Members overtime wages.

Thus, Defendants enjoyed substantial ill-gained profits at the expense of the Named Plaintiff and

FLSA Collective Members.



                                              Page 7 of 17
            Case: 1:20-cv-01153-JG Doc #: 1 Filed: 05/27/20 8 of 17. PageID #: 8




                     B. Fed.R.Civ. P. 23 Class Action for Unpaid Overtime Wages.

        33.      Named Plaintiff brings her Ohio Wage Act claims pursuant to Fed.R.Civ.P. 23 as

a class action on behalf of herself and all other similarly situated of the following class, consisting

of:

                 All current and former hourly, non-exempt Ohio employees at any
                 Boulder facility who received bonus payments for working extra
                 shifts or hours beyond what the employee was scheduled to work
                 during any workweek that they worked over 40 hours beginning two
                 years prior to the filing date of the Complaint and continuing
                 through the date of the final disposition of this case. (the “Ohio Rule
                 23 Class,” the “Rule 23 Class,” or the “Ohio Rule 23 Class
                 Members”).

      34.        During relevant times, Named Plaintiff and those Ohio Rule 23 Class Members

worked more than forty (40) hours per workweek, but were not correctly compensated at a rate of

at least one and one-half times their correct regular rate of pay, as that phrase is defined under the

FLSA, for all hours worked in excess of 40 because of Defendants’ policy and practice of not fully

compensating their employees at the proper overtime rate during workweeks when they received

Additional Remuneration as described herein.

      35.        The Ohio Rule 23 Class, as defined above, is so numerous that joinder of all

members is impracticable.

      36.        Named Plaintiff is a member of the Ohio Rule 23 Class and her claims for unpaid

wages are typical of the claims of other members of the Ohio Rule 23 Class.

      37.        Named Plaintiff will fairly and adequately represent the Ohio Rule 23 Class and

the interests of all members of the Ohio Rule 23 Class.

      38.        Named Plaintiff has no interest that is antagonistic to or in conflict with those

interests of the Ohio Rule 23 Class that she undertaken to represent.




                                              Page 8 of 17
          Case: 1:20-cv-01153-JG Doc #: 1 Filed: 05/27/20 9 of 17. PageID #: 9




    39.        Named Plaintiff has retained competent and experienced class action counsel who

can ably represent the interests of the entire Ohio Rule 23 Class.

    40.        Questions of law and fact are common to the Ohio Rule 23 Class.

    41.        Class certification is appropriate under Fed. R. Civ. P. 23(b)(1) because individual

actions would create the risk of inconsistent or varying adjudications that would establish

incompatible standards of conduct for Defendants with respect to their non-exempt employees.

    42.        Class certification is appropriate under Fed. R. Civ. P. 23(b)(2) as Defendants acted

or refused to act on grounds generally applicable to the Ohio Rule 23 Class, making appropriate

declaratory and injunctive relief with respect to Named Plaintiff and the Ohio Rule 23 Class as a

whole.

    43.        Class certification is appropriate under Fed. R. Civ. P. 23(b)(3) as the questions of

law and facts common to the Ohio Rule 23 Class predominate over questions affecting individual

members of the Ohio Rule 23 Class and because a class action is superior to other available

methods for the fair and efficient adjudication of this litigation.

    44.        Questions of law and fact that are common to the Ohio Rule 23 Class include, but

are not limited to: (a) whether Defendants violated the Ohio Wage Act by failing to pay the Ohio

Rule 23 Class Members their correct overtime rate for all hours worked in excess of forty hours

per week as a result of Defendants’ failure to properly calculate the Ohio Rule 23 Class Members’

regular rate of pay when they received additional forms of remuneration; (b) whether Defendants’

violations of the Ohio Wage Act were knowing and willful; (c) what amount of unpaid and/or

withheld overtime compensation is due to the Named Plaintiff and other members of the Ohio Rule

23 Class on account of Defendants’ violations of the Ohio Wage Act; and (d) what amount of




                                             Page 9 of 17
       Case: 1:20-cv-01153-JG Doc #: 1 Filed: 05/27/20 10 of 17. PageID #: 10




prejudgment interest is due to Ohio Rule 23 Class members on the overtime or other compensation

which was withheld or not paid to them.

    45.        A class action is superior to individual actions for the fair and efficient adjudication

of Named Plaintiff’s and the Ohio Rule 23 Class’ claims and will prevent undue financial,

administrative and procedural burdens on the parties and the Court. Named Plaintiff and counsel

are not aware of any pending Ohio litigation on behalf of the Ohio Rule 23 Class, as defined herein,

or on behalf of any individual alleging a similar claim. Because the damages sustained by

individual members are modest compared to the costs of individual litigation, it would be

impractical for class members to pursue individual litigation against the Defendants to vindicate

their rights. Certification of this case as a class action will enable the issues to be adjudicated for

all class members with the efficiencies of class litigation.

                                      V. CAUSES OF ACTION

                                   COUNT I
               (FLSA – COLLECTIVE ACTION FOR UNPAID OVERTIME)

    46.        All of the preceding paragraphs are realleged as if fully rewritten herein.

    47.        This claim is brought as part of a collective action by the Named Plaintiff on behalf

of herself and the FLSA Collective.

    48.        During the relevant time period, Defendants employed the Named Plaintiff and the

FLSA Collective Members.

    49.        Named Plaintiff and the FLSA Collective Members were paid on an hourly basis

when working in non-exempt positions.

    50.        The FLSA requires that covered employees be compensated for every hour worked

in a workweek. See 29 U.S.C. § 206(b).




                                            Page 10 of 17
       Case: 1:20-cv-01153-JG Doc #: 1 Filed: 05/27/20 11 of 17. PageID #: 11




    51.        The FLSA requires that non-exempt employees receive overtime compensation of

their regular rate of pay for hours worked in excess of forty (40) per week. See 29 U.S.C.

§ 207(a)(1).

    52.        Under 29 U.S.C. § 207(e), “regular rate” of pay shall be broadly deemed to include

all remuneration for employment paid to, or on behalf of, the employee like the type of Named

Plaintiff and the FLSA Collective Members. See 29 U.S.C. § 207(e); see also 29 C.F.R §§

778.207(b); 778.208; 778.211(c).

    53.        Named Plaintiff and the FLSA Collective Members were not exempt from

receiving FLSA overtime compensation.

    54.        Named Plaintiff and the FLSA Collective Members worked in excess of 40 hours

in a workweek in numerous workweeks during their employment.

    55.        Named Plaintiff and the FLSA Collective Members should have been paid the

correct overtime rate for all hours worked in excess of forty hours per workweek during the three

years from the filing date of this Complaint.

    56.        Defendants violated the FLSA with respect to Named Plaintiff and the FLSA

Collective Members by, inter alia, failing to fully compensate them at time-and-one-half times

their regular rates of pay for hours worked over forty (40) hours in workweeks because Defendants

did not properly calculate their employees’ overtime rate when they received Additional

Remuneration as described herein with their Base Hourly Wage.

    57.        Defendants knew or should have known of the overtime payment requirements of

the FLSA. Defendants willfully withheld and failed to pay the overtime compensation to which

Named Plaintiff and the FLSA Collective Members are entitled.




                                           Page 11 of 17
       Case: 1:20-cv-01153-JG Doc #: 1 Filed: 05/27/20 12 of 17. PageID #: 12




    58.       The exact total amount of overtime compensation that Defendants failed to pay the

Named Plaintiff and the FLSA Collective Members is unknown at this time, as many of the records

necessary to make such precise calculations are in the possession of Defendants or were not kept

by Defendants.

    59.       As a direct and proximate result of Defendants’ conduct, the Named Plaintiff and

the FLSA Collective Members have suffered and continue to suffer damages. The Named Plaintiff

seeks unpaid overtime and other compensation, liquidated damages, interest and attorneys’ fees,

and all other remedies available, on behalf of herself and the FLSA Collective Members.

                                       COUNT II
          (R.C. § 4111.03 – RULE 23 CLASS ACTION FOR UNPAID OVERTIME)

    60.       All of the preceding paragraphs are realleged as if fully rewritten herein.

    61.       This claim is brought under Ohio law, which incorporates the FLSA without

limitation.

    62.       The Named Plaintiff and the Ohio Rule 23 Class Members have been employed by

Defendants, and Defendants are employers covered by the overtime requirements under Ohio law.

    63.       Ohio Law requires that employees receive overtime compensation “not less than

one and one-half times” (1.5) the employee’s regular rate of pay for all hours worked over forty

(40) in one workweek, “in the manner and methods provided in and subject to the exemptions of

section 7 and section 13 of the Fair Labor Standards Act of 1937.” See R.C. § 4111.03(A); see

also 29 U.S.C. § 207(a)(1).

    64.       The Named Plaintiff and Ohio Rule 23 Class worked in excess of the maximum

weekly hours permitted under R.C. § 4111.03 but they were not correctly paid their overtime rate

for all hours worked over 40 in a workweek in workweeks that they received Additional

Remuneration with their Base Hourly Wage.


                                          Page 12 of 17
       Case: 1:20-cv-01153-JG Doc #: 1 Filed: 05/27/20 13 of 17. PageID #: 13




    65.        Defendants’ company-wide corporate policy and/or practice of not properly paying

their hourly, non-exempt employees the correct overtime rate for each hour worked over forty (40)

hours in workweeks that employees received Additional Remuneration with their Base Hourly

Wage resulted in unpaid overtime wages for the Named Plaintiff and Ohio Rule 23 Class.

    66.        Named Plaintiff and those similarly situated Ohioans were not exempt from the

wage protections of the Ohio Wage Act.

    67.        Defendants violated the Ohio Wage Act with respect to Named Plaintiff and the

Ohio Rule 23 Class by, inter alia, failing to compensate them at time-and-one-half times their

correct regular rates for hours worked over forty (40) hours in a workweek because Defendants

did not properly calculate their employees’ overtime rate when they received Additional

Remuneration as described herein.

    68.        The Named Plaintiff and the Ohio Rule 23 Class were not exempt from the wage

protections of Ohio law.

    69.        Defendants’ repeated and knowing failure to pay overtime wages to the Named

Plaintiff and those similarly situated Ohioans were violations of R.C. §4111.03, and as such,

Defendants acted willfully.

    70.        For Defendants’ violations of R.C. §4111.03, by which the Named Plaintiff and

those similarly situated Ohioans have suffered and continue to suffer damages; the Named Plaintiff

and those similarly situated Ohioans seek unpaid overtime and other compensation, liquidated

damages, interest and attorneys’ fees, and all other remedies available.

                                   COUNT III
    (R.C. § 4113.15 – RULE 23 CLASS ACTION FOR VIOLATIONS OF THE OHIO
                                PROMPT PAY ACT)

    71.        All of the preceding paragraphs are realleged as if fully rewritten herein.



                                           Page 13 of 17
       Case: 1:20-cv-01153-JG Doc #: 1 Filed: 05/27/20 14 of 17. PageID #: 14




    72.        During relevant times, Named Plaintiff and the Ohio Rule 23 Class Members have

been employed by Defendants.

    73.        During relevant times, Defendants were entities covered by the OPPA and the

Named Plaintiff and the Ohio Rule 23 Class Members have been employed by Defendants within

the meaning of the OPPA.

    74.        The OPPA requires Defendants to pay Named Plaintiff and Ohio Rule 23 Class all

wages, including unpaid overtime, on or before the first day of each month, for wages earned by

him during the first half of the preceding month ending with the fifteenth day thereof, and on

or before the fifteenth day of each month, for wages earned by them during the last half of the

preceding calendar month. See R.C. § 4113.15(A).

    75.        During relevant times, Named Plaintiff and the Ohio Rule 23 Class were not paid

all wages, including overtime wages at one and one-half times their regular rate of pay within thirty

(30) days of performing the work. See R.C. § 4113.15(B).

    76.        The Named Plaintiff and the Ohio Rule 23 Class Members’ unpaid wages remain

unpaid for more than thirty (30) days beyond their regularly scheduled payday.

    77.        The Named Plaintiff and the Ohio Rule 23 Class Members have been harmed and

continue to be harmed by such unpaid wages.

    78.        In violating the OPPA, Defendants acted willfully, without a good faith basis and

with reckless disregard of clearly applicable Ohio law.

                                    VI. PRAYER FOR RELIEF

       WHEREFORE, as to Count I, Named Plaintiff and other members of the FLSA

Collective pray for an Order as follows:

       A.      Certifying the proposed FLSA collective action;



                                           Page 14 of 17
       Case: 1:20-cv-01153-JG Doc #: 1 Filed: 05/27/20 15 of 17. PageID #: 15




        B.     Directing prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to the 216(b)

Class apprising them of the pendency of this action, and permitting them to timely assert their

rights under the FLSA and pursuant to 29 U.S.C. § 216(b);

        C.     A declaratory judgment that Defendant’s payroll policy or practice of not including

and properly calculating the overtime rate during workweeks they received Additional

Remuneration in addition to their Base Hourly Wage for Named Plaintiff and the FLSA Collective

Members as described herein violates the FLSA;

        D.     Judgment against Defendants for damages for all unpaid overtime compensation

owed to Named Plaintiff and the FLSA Collective during the applicable statutory period under the

FLSA 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516 et seq.;

        E.     Judgment against Defendants for liquidated damages pursuant to the FLSA, 29

U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516 et seq., in an amount equal to

all unpaid overtime compensation owed to Named Plaintiff and the FLSA Collective during the

applicable statutory period;

        F.     Directing Defendants to pay reasonable attorney’s fees and all costs connected with

this action;

        G.     Leave to add additional plaintiffs by motion, the filing of written consent forms, or

any other method approved by the Court;

        H.     Judgment for all civil penalties to which Plaintiff and all other similarly situated

employees may be entitled; and

        I.     Such other and further relief as to this Court may deem necessary, just or proper.

        WHEREFORE, as to Counts II and III, Named Plaintiff requests judgment against

Defendants for violations of the Ohio Wage Act and the OPPA, and for an Order:



                                           Page 15 of 17
       Case: 1:20-cv-01153-JG Doc #: 1 Filed: 05/27/20 16 of 17. PageID #: 16




       J.      Awarding to the Named Plaintiff and the Ohio Rule 23 Class Members unpaid

compensation, including overtime wages as to be determined at trial together with any liquidated

damages allowed by the Ohio Acts;

       K.      Awarding Named Plaintiff and the Ohio Rule 23 Class Members costs and

disbursements and reasonable allowances for fees of counsel and experts, and reimbursement of

expenses;

       L.      Awarding Named Plaintiff and the Ohio Rule 23 Class Members such other and

further relief as the Court deems just and proper;

       M.      Awarding judgment against Defendants for liquidated damages pursuant to the

OPPA in an amount equal to six percent (6%) of all unpaid overtime compensation owed to the

Named Plaintiff and the Ohio Rule 23 Class Members during the applicable statutory period; and

       N.      Issuing an injunction prohibiting Defendants from engaging in present, ongoing

and future violations of the Ohio Acts.

                                                Respectfully submitted,

                                                Nilges Draher LLC

                                                /s/ Shannon M. Draher
                                                Shannon M. Draher (Ohio Bar #0074304)
                                                Hans A. Nilges (Ohio Bar #0076017)
                                                7266 Portage Street, N.W., Suite D
                                                Massillon, OH 44646
                                                Phone:       (330) 470-4428
                                                Facsimile: (330) 754-1430
                                                sdraher@ohlaborlaw.com
                                                hans@ohlaborlaw.com

                                                COFFMAN LEGAL, LLC

                                                /s/ Matthew J.P. Coffman
                                                Matthew J.P. Coffman (0085586)
                                                Adam C. Gedling (0085256)
                                                1550 Old Henderson Road

                                           Page 16 of 17
Case: 1:20-cv-01153-JG Doc #: 1 Filed: 05/27/20 17 of 17. PageID #: 17




                                         Suite 126
                                         Columbus, Ohio 43220
                                         Telephone: (614) 949-1181
                                         Facsimile: (614) 386-9964
                                         Email: mcoffman@mcoffmanlegal.com

                                         Attorneys for Named Plaintiff and similarly
                                         situated employees


                                 JURY DEMAND

Plaintiff hereby demands a jury trial of twelve (12) persons to hear all issues so triable.


                                         /s/ Matthew J.P. Coffman
                                         Matthew J.P. Coffman




                                    Page 17 of 17
